Citation Nr: 0715956	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-44 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
epididymitis of the right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
granted service connection for right testicle epididymitis 
and awarded a 10 percent disability evaluation, effective 
from September 11, 2003.  The veteran has appealed for a 
higher rating.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right testicle disability has increased in 
severity, is more severely disabling, and warrants a higher 
rating.  VA outpatient clinical records dating through July 
2006 show that he receives continuing treatment for 
complaints of pain associated with right epididymitis.  The 
last VA outpatient clinic note indicates that he had been 
prescribed medication with only minimal improvement.  The 
record reflects that the appellant was most recently afforded 
a VA examination for compensation and pension purposes in 
this regard in April 2004, prior to the grant of service 
connection.  The appellant's representative asserts a current 
examination is in order given the length of time since the 
previous one.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status and the extent of symptomatology associated with the 
right testicle epididymitis.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient records dating 
from August 2006 should be requested 
and associated with the claims folder.

2.  Following a reasonable period of 
time for receipt of additional records, 
the veteran should also be afforded a 
special genitourinary examination to 
determine the degree and extent of all 
symptoms associated with right testicle 
epididymitis.  All indicated tests and 
studies should be performed and 
clinical manifestations should be 
reported in detail.  The examiner 
should fully describe all symptoms 
attributable to the service-connected 
disability.  The claims folder and a 
copy of the remand must be made 
available to the physician designated 
to examine the veteran.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
the requisite findings.  If the report 
is insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


